DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No 2011/0083864 A1) in view of Stevens et al. (US Pat No 3,993,138) and further in view of Bennett (US Pat No 6,161,624).
Regarding claims 1 & 11, Smith discloses a transport refrigeration unit (TRU), comprising 
a housing (Fig. 3, 24);
components (10) supportively disposed in the housing and configured to condition an interior of a container (Figure 3; capable of); and
a fire detection and mitigation system comprising:
a fire detection sub-system (item 22) which is partially disposable within the housing and configured to detect a thermal event therein; and
a mitigation sub-system (items 13, 14, 16) coupled to the fire detection sub-system and configured to take a mitigation action responsive to the thermal event being sensed by the fire detection sub-system (par. 25),
wherein:
the fire detection sub-system comprises a detection tube (22/102) within the housing with a nominal pressure which is increasable responsive to a thermal event within the housing; and a switch (104) which is actuatable by an increased pressured in the loop to activate the mitigation sub-system and the detection tube comprises piping charged with gas (paragraph 0021) with an end terminating at the switch (104).
Smith does not teach the detection tube is a loop that begins and terminates at the switch and follows a serpentine configuration with multiple hairpin turns.
However, Stevens et al. show a fire prevention system including a switch (Fig. 1, 14) with a detection loop (12) that begins and terminates at the switch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the detection tube in the shape of a loop, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality appears to be present for the claimed shape. 
While Bennett shows a fire prevention system (Fig. 1, 12) with a detection loop (14) that follows a serpentine configuration with multiple hairpin turns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the detection tube follow a serpentine configuration, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality appears to be present for the claimed shape.
Regarding claim 2, Smith as modified by Stevens et al. and Bennett further discloses wherein the container comprises a container of a transportation vehicle (Smith - interior portions of vehicles are containers of a vehicle).
Regarding claim 3, Smith as modified by Stevens et al. and Bennett further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (Smith - upper portions are capable of being attached to).
Regarding claim 4, Smith as modified by Stevens et al. and Bennett further discloses wherein:
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (Smith - general parts of car/engine),
the housing comprises hot spot locations proximal to each of the components (Smith - placement is proximal to all of vehicle), and
each of the multiple hairpin turns (Bennett – Fig. 1, 14) of the piping of the loop of the fire detection sub-system is disposed proximate to a corresponding one of the hot spot locations (Smith - figure 3).
Regarding claims 6 and 14, Smith as modified by Stevens et al. and Bennett shows the multiple hairpin turns (Bennett – Fig. 1, 14) of the serpentine configuration area arranged in series in a side-by-side formation, and each of the multiple hairpin turns of the serpentine configuration is characterized as having a short piping section interposed at opposite right angles between long piping sections (Bennett – Fig. 1, 14).
Regarding claims 7 and 15, Smith as modified by Stevens et al. and Bennett further discloses wherein the switch comprises at least one of a pressure activated switch and an electromagnetic switch (Smith - pressure activated).
Regarding claims 8 and 16, Smith as modified by Stevens et al. and Bennett further discloses wherein the mitigation sub-system comprises at least one of a safety controller and an extinguishing system (Smith - system extinguishes fire).
Regarding claims 9, and 17, Smith as modified by Stevens et al. and Bennett further discloses wherein the mitigation action comprises at least one of:
a modification of gas flow to the components of the TRU by the safety controller;
an issuance of an alert by the safety controller; and
an activation of the extinguishing system (Smith activates extinguishing system).
Regarding claims 10 and 18, Smith as modified by Stevens et al. and Bennett further discloses wherein the extinguishing system comprises:
a tank (Smith - 12) configured to store fire extinguishing material (Smith - 13);
one or more nozzles (Smith - 18) configured to spray the fire extinguishing material outwardly;
piping (Smith - 14) by which the one or more nozzles are fluidly coupled to the tank; and
a controllable (Smith - 16) valve fluidly interposed between the tank and the piping, the controllable valve being normally closed and selectively opened to permit a flow of the fire extinguishing material from the tank to the one or more nozzles (Smith - at proper temperature).
Regarding claim 12, Smith as modified by Stevens et al. and Bennett further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (Smith - capable of, ceiling of vehicle subsystem).
Regarding claim 13, Smith as modified by Stevens et al. and Bennett further discloses wherein: the TRU comprises components supportively disposed within the housing and configured to condition an interior of a container of a transportation vehicle,
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (Smith - all components of a vehicle),
the housing comprises hot spot locations proximal to each of the components (Smith - teaching of placement of system where potential hot spots would be; paragraph 0026), and
each of the multiple hairpin turns (Bennett – Fig. 1, 14) of the piping of the loop of the fire detection sub-system is disposed proximate to a corresponding one of the hot spot locations (Smith - demonstrated to be disposable near both ends of car).
Regarding claim 21, Smith discloses a transport refrigeration unit (TRU), comprising 
a housing (Fig. 3, 24) in which components (10) are disposed and configured to condition a container interior (Figure 3; capable of), the housing comprising hot spot locations proximal to each component (paragraph 0026); and
a detection system (item 22) configured to detect a thermal event in the housing; and
a mitigation system (items 13, 14, 16) coupled to the detection system and configured to take a mitigation action responsive to the thermal event being sensed by the detection system (par. 25),
the detection system comprises a detection tube (22/102) within the housing with a nominal pressure which is increasable responsive to a thermal event; and a switch (104) which is actuatable by an increased pressure in the tube to activate the mitigation system and the detection tube comprises piping charged with gas (paragraph 0021) with an end terminating at the switch (104).
Smith does not teach the detection tube is a loop that begins and terminates at the switch and follows a serpentine configuration with multiple hairpin turns.
However, Stevens et al. show a fire prevention system including a switch (Fig. 1, 14) with a detection loop (12) that begins and terminates at the switch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the detection tube in the shape of a loop, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality appears to be present for the claimed shape. 
While Bennett shows a fire prevention system (Fig. 1, 12) for a vehicle engine with a detection loop (14) that follows a serpentine configuration with multiple hairpin turns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the detection tube follow a serpentine configuration, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Further, no criticality appears to be present for the claimed shape.
Re claim 22, Smith as modified by Stevens et al. and Bennett show the hot spot locations (Smith – paragraph 0026) are arrayed remove from one another along a length of the housing, and
each of the multiple hairpin turns (Bennett – Fig. 1, 14) is proximate a corresponding one of the hot spot locations.
Re claim 23, Smith as modified by Stevens et al. and Bennett show the multiple hairpin turns (Bennett – Fig. 1, 14) of the serpentine configuration are arranged in series in a side-by-side formation, and
each of the multiple hairpin turns of the serpentine configuration is characterized as having a short piping section interposed at opposite right angles between long piping sections.
Claims 1-4, 6-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pub No 2011/0083864 A1) in view of Hoffman, III (US Pub No 2016/0059056 A1).
Regarding claims 1 & 11, Smith discloses a transport refrigeration unit (TRU), comprising 
a housing (Fig. 3, 24);
components (10) supportively disposed in the housing and configured to condition an interior of a container (Figure 3; capable of); and
a fire detection and mitigation system comprising:
a fire detection sub-system (item 22) which is partially disposable within the housing and configured to detect a thermal event therein; and
a mitigation sub-system (items 13, 14, 16) coupled to the fire detection sub-system and configured to take a mitigation action responsive to the thermal event being sensed by the fire detection sub-system (par. 25),
wherein:
the fire detection sub-system comprises a detection tube (22/102) within the housing with a nominal pressure which is increasable responsive to a thermal event within the housing; and a switch (104) which is actuatable by an increased pressured in the loop to activate the mitigation sub-system and the detection tube comprises piping charged with gas (paragraph 0021) with an end terminating at the switch (104).
Smith does not teach the detection tube is a loop that begins and terminates at the switch which follows a serpentine configuration with multiple hairpin turns.
However, Hoffman, III discloses a detection tube (Fig. 3, 304) that can be configured as a loop (paragraph 0027) which follows a serpentine configuration with multiple hairpin turns.
As such, if the detection tube is in the form of a loop as disclosed by Hoffman, III, the tube will begin and terminate at the switch disclosed in Smith as would be required with a loop.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the detection tube of Smith take the form of a loop as taught by Hoffman, III to provide a suitable configuration according to desired design considerations such as corrosion, cost, the type of material sought to be protected or the size of the container (Hoffman – paragraph 0027).
Regarding claim 2, Smith as modified by Hoffman, III further discloses wherein the container comprises a container of a transportation vehicle (Smith - interior portions of vehicles are containers of a vehicle).
Regarding claim 3, Smith as modified by Hoffman, III further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (Smith - upper portions are capable of being attached to).
Regarding claims 4, Smith as modified by Hoffman, III further discloses wherein:
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (Smith - general parts of car/engine),
the housing comprises hot spot locations proximal to each of the components (Smith - placement is proximal to all of vehicle), and
each of the multiple hairpin turns (Hoffman – Fig. 3, 304) of the piping of the loop of the fire detection sub-system is disposed proximate to a corresponding one of the hot spot locations (Smith - figure 3).
Regarding claims 6 and 14, Smith as modified by Hoffman, III shows the multiple hairpin turns (Hoffman – Fig. 3, 304) of the serpentine configuration area arranged in series in a side-by-side formation, and each of the multiple hairpin turns of the serpentine configuration is characterized as having a short piping section interposed at opposite right angles between long piping sections (Hoffman – Fig. 3, 304).
Regarding claims 7 and 15, Smith as modified by Hoffman, III further discloses wherein the switch comprises at least one of a pressure activated switch and an electromagnetic switch (Smith - pressure activated).
Regarding claims 8 and 16, Smith as modified by Hoffman, III further discloses wherein the mitigation sub-system comprises at least one of a safety controller and an extinguishing system (Smith - system extinguishes fire).
Regarding claims 9, and 17, Smith as modified by Hoffman, III further discloses wherein the mitigation action comprises at least one of:
a modification of gas flow to the components of the TRU by the safety controller;
an issuance of an alert by the safety controller; and
an activation of the extinguishing system (Smith activates extinguishing system).
Regarding claims 10 and 18, Smith as modified by Hoffman, III further discloses wherein the extinguishing system comprises:
a tank (Smith - 12) configured to store fire extinguishing material (Smith - 13);
one or more nozzles (Smith - 18) configured to spray the fire extinguishing material outwardly;
piping (Smith - 14) by which the one or more nozzles are fluidly coupled to the tank; and
a controllable (Smith - 16) valve fluidly interposed between the tank and the piping, the controllable valve being normally closed and selectively opened to permit a flow of the fire extinguishing material from the tank to the one or more nozzles (Smith - at proper temperature).
Regarding claim 12, Smith as modified by Hoffman, III further discloses wherein the housing comprises a ceiling to which respective components of the fire detection and mitigation sub-systems are secured (Smith - capable of, ceiling of vehicle subsystem).
Regarding claim 13, Smith as modified by Hoffman, III further discloses wherein: the TRU comprises components supportively disposed within the housing and configured to condition an interior of a container of a transportation vehicle,
the components comprise an exhaust system, a clutch, a gas supply hose and gas containers (Smith - all components of a vehicle),
the housing comprises hot spot locations proximal to each of the components (Smith - teaching of placement of system where potential hot spots would be; paragraph 0026), and
each of the multiple hairpin turns (Hoffman – Fig. 3, 304) of the piping of the loop of the fire detection sub-system is disposed proximate to a corresponding one of the hot spot locations (Smith - demonstrated to be disposable near both ends of car).
Regarding claim 21, Smith discloses a transport refrigeration unit (TRU), comprising 
a housing (Fig. 3, 24) in which components (10) are disposed and configured to condition a container interior (Figure 3; capable of), the housing comprising hot spot locations proximal to each component (paragraph 0026); and
a detection system (item 22) configured to detect a thermal event in the housing; and
a mitigation system (items 13, 14, 16) coupled to the detection system and configured to take a mitigation action responsive to the thermal event being sensed by the detection system (par. 25),
the detection system comprises a detection tube (22/102) within the housing with a nominal pressure which is increasable responsive to a thermal event; and a switch (104) which is actuatable by an increased pressure in the tube to activate the mitigation system and the detection tube comprises piping charged with gas (paragraph 0021) with an end terminating at the switch (104).
Smith does not teach the detection tube is a loop that begins and terminates at the switch which follows a serpentine configuration with multiple hairpin turns.
However, Hoffman, III discloses a detection tube (Fig. 3, 304) that can be configured as a loop (paragraph 0027) which follows a serpentine configuration with multiple hairpin turns.
As such, if the detection tube is in the form of a loop as disclosed by Hoffman, III, the tube will begin and terminate at the switch disclosed in Smith as would be required with a loop.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the detection tube of Smith take the form of a loop as taught by Hoffman, III to provide a suitable configuration according to desired design considerations such as corrosion, cost, the type of material sought to be protected or the size of the container (Hoffman – paragraph 0027).
Re claim 22, Smith as modified by Hoffman, III show the hot spot locations (Smith – paragraph 0026) are arrayed remove from one another along a length of the housing, and
each of the multiple hairpin turns (Hoffman – Fig. 3, 304) is proximate a corresponding one of the hot spot locations.
Re claim 23, Smith as modified by Hoffman, III show the multiple hairpin turns (Hoffman – Fig. 3, 304) of the serpentine configuration are arranged in series in a side-by-side formation, and
each of the multiple hairpin turns of the serpentine configuration is characterized as having a short piping section interposed at opposite right angles between long piping sections.
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument directed at the Hoffman reference, applicant states that the phrase “hairpin turn” has a “plain meaning in the art” which, according to applicant is “a bend in the road with a very acute inner angle, making it necessary for an oncoming vehicle to turn about 180° to continue on the road.” This definition would appear to apply to the art of building or developing roads, and even though the invention in question involves a vehicle, it is not directed to developing or building a road for that vehicle to drive on but to a fire mitigation system for that vehicle. Thus, it is unclear how this can be stated as being a “plain meaning in the art” for the fire mitigation invention in question. Also, applicant has in fact furnished no evidence of this actually being a plain meaning in the art. With all of that said, Hoffman still clearly shows a serpentine configuration and “hairpin turns” according to applicant’s “plain meaning” in figure 3. Element 304 has a plurality of right angle turns leading to further right angle turns which equate to the supposed 180° turn required by this purported plain meaning definition.
Regarding applicant’s arguments with respect to the rejection of claims 1-4 and 6-18 in view of Smith in view of Stevens have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752